department of the treasury internal_revenue_service washington d c apr contact person identification_number telephone number fax number employer_identification_number egend o o t o m i i i t w o n o dear sir or madam this is in reply to your request for rulings as to the consequences of the sale of your assets on your exempt status under sec_501 of the internal_revenue_code and as other than a private_foundation under sec_509 and sec_170 of the code facts a for years operated a hospital and is recognized as an organization described in sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 of the code a sold its assets to b an organization also recognized as an organization described in sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 of the code the sale to b entailed the transfer of substantially_all of the assets owned or leased bya in connection with the hospital however a retained certain assets including restricted and unrestricted cash and cash equivalents generally including investments in marketable_securities certificates of deposit bank accounts and promissory notes rights to settlement and retroactive adjustments for open cost reporting periods ending on or prior to the date of closing and arising from or against the federal government under certain federal programs from or against any state under state medicaid programs or from or against third-party payor programs that settle on a cost report basis assets in pension plans maintained for employees of a and its affiliates notes or accounts_receivable and advances owing from physicians and certain other assets identified in exhibits to the sale agreement sii the sale was structured in a manner to accomplish among other purposes the following to allow a to discontinue its operation as a medical and surgical hospital and yet to continue to accomplish its exempt purposes and to maintain its exempt and public charity status to produce long-term economies of scale general health care improvements and community enhancements for the people and the area served by a and to generate a pool of funds that could be invested and used as a community resource to improve the lives of the people in and around the community where the hospital has operated for over three decades after resolving various issues relating to its past operation of the hospital and reorganizing its governance structure a will convert to a supporting_organization of d board_of directors will approve the proposed supporting_organization relationship with a d is an organization described in sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 of the code d is organized and operated to conduct charitable educational and similar programs and activities benefiting the residents of its service area d's after resolving post-closing issues relating to the sale a will have roughly x in net_proceeds to invest and to use for its new exempt purposes a intends to amend its name to reflect the change in operation from a health care provider to a community support organization a's new name likely will be e in addition to adopting a new name a will amend and restate its articles of incorporation and bylaws to include the following provisions among others avwill operate at all times as a code sec_509 supporting_organization of d conducting and supporting activities that carry out the exclusively charitable scientific educational and other exempt purposes of d purpose a may engage in the following activities in support of d tn furtherance of this a b c d e f providing financial support to the medically indigent providing financial support and care to hospice patients and their families providing support directly to community outreach programs such as home health care contributing grant monies to tax-exempt medical and health programs supporting health care education through the funding of internships research grants forums and health fairs and making grants to health related_organizations and other charities within the geographic or program scope of d d-will have the power to appoint at feast fifteen percent of a's board_of directors insuring that d at least appoints one member of a’s board iy e upon dissolution a will distribute to d all assets if any remaining after payment of grants approved by its board_of directors and other obligations if d is no longer described in code sec_170 sec_501 sec_2055 and sec_2522 a will distribute its remaining assets to one or more alternate organizations designated by its board that are described in code sec_170 sec_501 sec_2055 and sec_2522 the articles wili not empower e to support or benefit any organization other than d other than through the activities described above awill rely on d’s expertise in developing investment policies grant making policies scholarship and award programs and gift acceptance policies d will be available to provide continuing oversight of investment managers prepare financial statements for a and develop reports on investment performance by fund managers d's officers and staff also will provide a with operating and administrative support in the areas of governance legal and statutory compliance grants and program management financial oversight and record keeping fund development and public relations furthermore a will earmark its funds for d's programs by making grants only with the approval of d such approval may be manifest in either of the following ways the name of the proposed grantee must appear on a list of grantees approved in advance by d or d's executive director must agree to any proposed grant to a grantee not on the pre- approved list rulings requested a requested the following rulings the sale and a's participation in the sale is consistent with a's charitable purposes and sec_501 status that during taxable years and a will qualify as other than a private_foundation under sec_509 of the code upon its adoption of the amended and restated articles of incorporation and bylaws a_ will qualify as other than a private_foundation under sec_509 of the code awill not be or become a private_foundation subject_to the private_foundation rules set forth in sec_4940 through of the code including specifically the excise_tax described in sec_4940 of the code and the gain realized by a from the sale does not constitute unrelated_business_taxable_income under sec_512 of the code and therefore is not subject_to the tax under sec_511 of the code law c status sec_501 a of the internal_revenue_code exempts from taxation organizations described in subsection c including corporations organized and operated exclusively for charitable and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office unrelated_trade_or_business sec_511 of the code provides for the imposition of a tax on all unrelated_business_taxable_income of organizations described in sec_501 sec_542 of the code provides that the term unrelated_trade_or_business income means the gross_income derived by an exempt_organization from any unrelated_trade_or_business regularly carried on by it sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_512_b_-1 of the regulations excludes from the computation of unrelated_business_taxable_income gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or other_property of a kind which would properly be included in the inventory of the organization if on hand at the close of the taxable_year or property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business sec_512 of the code in part provides that capital_gains generally excluded from unrelated_business_taxable_income will be included and taxed to the extent derived from debt- financed property sec_1_513-1 of the regulations provides that the income of the trade_or_business must be included in the computation of unrelated_business_taxable_income if trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related to the organization's performance of its exempt_function itis income froma sec_1_513-1 of the regulations provides that to determine whether a trade_or_business is regularly carried on within the meaning of sec_512 of the code regard must be 3i had to the frequency and continuity with which the activities productive of the income are conducted and the manner in which they are pursued sec_514 of the code and sec_1_514_b_-1 of the regulations provide that property the use of which is substantially related to an organization's exempt_function is not debt financed property sec_1_514_b_-1 of the regulations provides that substantial is defined a sec_85 percent or more of the use of the property private_foundation_status sec_509 and sec_170 of the code provide that a hospital a cooperative hospital_service_organization or a medical_research_organization operated in conjunction with a hospital is other than a private_foundation sec_1_170a-9 of the regulations provides that the term hospital includes a rehabilitation institution outpatient clinic or community mental health or drug treatment center if its principal purpose or function is providing hospital or medical_care sec_509 of the code provides that an organization that receives less than one third of its financial support from investments and more than one third from a combination of contributions membership fees and gross_receipts from activities related to its exempt functions is other than a private_foundation sec_1 a -3 c of the regulations provides that the support tests set forth in sec_509 are to be computed on the basis of the nature of the organization's 'normal' sources of support an organization will be considered as normally receiving one-third of its support from any combination of gifts grants contributions membership fees and gross_receipts from permitted sources subject_to the limitations described in paragraph b of this section and not more than one-third of its support from items described in sec_509 for its current taxable_year and the taxable_year immediately succeeding its current_year if for the taxable years immediately preceding the current taxable_year the aggregate amount of the support received during the applicable_period from gifts grants contributions membership fees and gross_receipts from permitted sources subject_to the limitations described in paragraph b of this section is more than one-third and the aggregate amount of the support received from items described in sec_509 is not more than one-third of the total support of the organization for such 4-year period sec_509 of the code provides that an organization that meets the following requirements is other than private_foundation it is organized and at ail times thereafter is operated for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 and sec_170 of the code other than in clauses vii and viii bis it is operated supervised or controlled by or in connection with one or more organizations described in sec_509 and sec_170 other than in clauses vii and viii as well as in sec_509 and it is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 and sec_170 other than in clauses vii or viii sec_1_509_a_-4 of the regulations provides that in order for an organization to be organized exclusively for one or more of the purposes specified in sec_509 of the code its articles of organization i ii iit iv must limit the purposes to one or more of the purposes set forth in sec_509 do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this paragraph state the specified publicly supported organizations on whose behalf such organization is to be operated do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph sec_1 a -4 e of the regulations provides that a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations only if it is engages in activities which support or benefit the specified publicly supported organizations an organization may satisfy this test by using its income to carry on an independent activity or program that supports or benefits the specified publicly supported organizations sec_1 a -4 f of the regulations provides that sec_509 of the code may be satisfied by three different types of relationships that will justify classification of an organization as a supporting_organization i ii iii operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_1 a -4 f requires that any of the above relationships insure that the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and the supporting_organization will constitute an integral part of or 3lo maintain a significant involvement in the operations of one or more publicly supported organizations rationale a was recognized as an organization described in sec_501 of the code and as other than a private_foundation under sec_509 and sec_170 of the code its assets were sold to b also an organization described in sec_501 a valuation was obtained as to the fair_market_value of a’s assets in selecting the purchaser a has represented that it was not only concerned with the sale price but also with the purchaser's ability to continue providing to the community the services of an acute care hospital of a's operating_assets and partnership_interest to b is the result of arm's-length negotiations and that the negotiated price represents fair_market_value for the assets sold a has represented that the sale although a converted its operating hospital assets to generate a pool of funds such amounts remain dedicated to further exclusively charitable purposes therefore the sale and a’s participation in the sale is consistent with its exempt_purpose under sec_501 of the code the proposed amendment to a's articles of incorporation will change its name to e the sale proceed and the remaining assets of a and its affiliates will be used by e to support d in activities that promote accessibility of health care services for persons in the community therefore the grant funds that e provides will be used to further charitable purposes under sec_501 of the code awill require some time to wind up its activities with respect to the hospital this period conceivably could last until iate or early during its taxable_year the most recent year for which it has filed form_990 a received less than one percent of its financial support from gross_investment_income the remainder - over percent - was derived from gross_receipts directly related to a's exempt_purpose ie operating a hospital gifts grants contributions and other gross_receipts from its exempt_activities a's support information from is reflective of its past years’ experience and the hospital should have similar support percentages for after the sale a will continue to qualify as an organization excepted from private_foundation classification by reason of being described in sec_509 of the code if it continues normally to meet the public support requirements in sec_1_509_a_-3 of the regulations after the sale a will be organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of d a will specify in its amended articles of incorporation that it is organized and operated exclusively to support d making grants to support health related programs within the geographic or program scope of d a will earmark its funds for d's programs a will only make grants with the approval of d either by d providing a list of approved grantees or by d’s executive director agreeing to any proposed grant for grantees not in the pre-approved list d will appoint at least percent of the members of a‘s board_of directors or at least one member of a’s board and in the event of a's dissolution all its activities will include 3f7 aa remaining assets will be distributed to d thus a will meet the requirements for classification as a supporting_organization under sec_509 of the code and will not be a private_foundation subject_to the private_foundation rules set forth in sec_4940 through of the code to the extent that a's assets qualify as property the use of which is substantially related to a's exempt_function under the provisions of sec_512 sec_513 and sec_514 of the code therefore the income derived from the sale of a's operating_assets and the partnership interests will not constitute unrelated_business_taxable_income under sec_512 and sec_513 of the code therefore we rule as follows ruling sec_1 the sale and a's participation in the sale is consistent with a's charitable purposes and sec_501 status for taxable years after the sale a will continue to qualify as other than a private_foundation under sec_509 of the code if it normally meets the public support requirements as provided in sec_1_509_a_-3 of the regulations upon its adoption of the amended and restated articles of incorporation and bylaws a_ will qualify as other than a private_foundation under sec_509 of the code awill not be or become a private_foundation subject_to the private_foundation rules set forth in sec_4940 through of the code including specifically the excise_tax described in sec_4940 of the code as long as it continues to be described either in sec_509 or sec_509 of the code and to the extent that a’s assets are substantially related to its exempt_function the gain realized by a from the sale does not constitute unrelated_business_taxable_income under sec_512 of the code and therefore is not subject_to the tax under sec_511 of the code this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent the rulings in this letter only apply the specifically indicated sections of the code and regulations to the facts that you have represented in this letter we do not rule on the applicability of any other sections of the code and regulations to your case because this letter could help resolve any future questions about your income_tax responsibility please keep a copy of this ruling in your permanent records 31h a if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marvin friedlander marvin friedlander chief exempt_organizations technical branch
